Citation Nr: 0838987	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Houston, Texas, wherein the RO determined 
that new and material evidence had not been received to 
reopen the claims of service connection for a low back 
disability and hearing loss.  The RO also denied service 
connection for tinnitus at that time.  

In May 2006, the veteran testified before the undersigned at 
a videoconference hearing at the RO.  A copy of the 
transcript has been associated with the claims folder.  

In December 2006, the Board found that new and material 
evidence had been submitted to reopen the claims of service 
connection for hearing loss and a low back disability.  The 
Board remanded the issues of service connection for hearing 
loss, tinnitus, and a low back disability for additional 
development at that time, to include VA examinations.  

Following a February 2007 VA examination, the Appeals 
Management Center (AMC) in Washington, DC, acting on behalf 
of the RO, granted service connection for tinnitus and 
hearing loss.  As these are the full benefits sought on 
appeal, the Board will no longer address these issues.  

The appeal is remanded to the AMC for further development.  
VA will notify the veteran if further action is required on 
his part.  


REMAND

In its December 2006 remand, the Board instructed that 
following examination, the examiner provide an opinion as to 
whether it was at least as likely as not (50 percent 
probability or more) that any current low back disability, 
had its onset during service, was the result of an event 
during service, or that arthritis of the lumbar spine was 
manifested to a compensable degree within a year of service 
discharge in April 1980. 

The veteran was afforded a VA examination in February 2007.  
Following a review of the records and an examination, the 
examiner concluded that the current back disability was not 
related to military service, was not the result of any 
incident during service, and that the degree of arthritic 
change present was not manifested at the time of his 
discharge in April 1980.  As pointed out by the veteran's 
representative, the examiner did not specifically opine as to 
whether arthritis of the lumbar spine was present to a 
compensable degree within one year of service.  

The Board is required to ensure compliance with its remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who performed the 
February 2007 VA orthopedic examination, 
if available, should again review the 
clims folder.  Following a review of the 
veteran's claims folder, the examiner 
answer the following question:  Is it at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current degenerative joint/disc 
disease of the lumbar spine was 
manifested to a compensable degree (X-ray 
evidence and objective evidence of 
limitation of motion) within one year 
after his separation from service in 
April 1980?  The examiner should provide 
rationale for the opinion.  

If the February 2007 examiner is not 
available, the veteran should be afforded 
an additional VA examination with the 
examiner being asked to answer the above 
question after review of the claims 
folder.  

2.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

